Citation Nr: 1604169	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for residuals of a left zygomatic arch fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  It was previously before the Board in February 2015, at which time it was remanded to afford the Veteran a videoconference hearing before the Board.  That proceeding occurred on remand in September 2015, a transcript of which is of record, and the case has since been returned to the Board for further review.  

This appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ) and the AOJ will notify the Veteran if further action is required on his part.


REMAND

At his September 2015 hearing, the Veteran argued that the scope of the VA examination afforded him in July 2011 was too limited in that it entailed only an oral and dental evaluation as to the residuals of his service-connected fracture of the left zygomatic arch.  In particular, he described an in-service nasal fracture and residuals thereof, a slowing of eye tracking, trauma to the rear of his head, and various facial and neurological symptoms, including numbness and twitching.  He requested that further VA examinations by an ophthalmologist, dentist, and an ear, nose, and throat (ENT) specialist be afforded him.  The Board concurs; the prior examination does not adequately address all manifestations of the service-connected disability.  Further, that examination was accomplished nearly five years ago.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file, as well as those of any fee-basis provider to whom the Veteran was referred by VA, for inclusion in his VA electronic claims folder.  

2.  After completion of the foregoing, afford the Veteran additional VA examinations (preferably oral/dental, ophthalmological, ENT, neurological, traumatic brain injury examinations) in order to evaluate more comprehensively all residuals of trauma related to an in-service fracture of his left zygomatic arch.  The electronic claims file in its entirety should be made available to each examiner for use in the study of this case.  Those examinations should entail a complete medical history, clinical evaluation, and any and all diagnostic testing deemed necessary by each examiner.  The examiners are requested to delineate all symptomatology associated with, and the current severity of, the residuals of inservice head trauma in association with a fracture of the left zygomatic arch, inclusive of compilation of the appropriate Disability Benefits Questionnaires.   

3.  Lastly, readjudicate the issue on appeal and any other resulting claim for VA compensation with respect to the inservice head trauma in association with a fracture involving the left zygomatic arch.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide to him a supplemental statement of the case and afford him a reasonable period in which to respond, before returning the case to the Board.  

No action by the appellant is needed until he is further advised.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



